DETAILED ACTION
This is responsive to the amendment dated 12/23/21.
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claim Rejections - 35 USC § 103
Claims 1, 3-7, 10 - 12, and 15 are rejected under 35 U.S.C. 103 as being unpatentable over JPH05163748 (translation previously of record, hereinafter JP ‘748) in view of Chandler et al. (US 10,801,190 hereinafter Chandler) and Renfrew (WO 2012/175974).
Regarding claim 1, JP ‘748 discloses a faucet (fig. 6) comprising: a body (14) which is configured to be installed above a countertop (10)(fig. 4) including an outlet (34, 36) for dispensing at least one of a water stream and an air stream (translation: lines 78-79, 86-88); an air blower (48) including an outlet (from 50) a junction valve (66, 62, 64, 68) including a body (note that the collection of 66, 62, 64, 68 constitutes a body once assembled) with a first inlet connected to a water source, a second inlet connected to the air blower outlet, a valve outlet connected to the faucet outlet (see annotated figure below); and a controller connected to the junction valve (translation: lines 88-90), wherein the controller is configured to control the junction valve so that at least one of the air stream or water stream is provided from the valve outlet along a single conduit (46) extending between the junction valve outlet and faucet outlet to the faucet outlet based on user input (translation: lines 88-90); and wherein the controller is further translation: lines 74-76, 88-90).
JP ‘748 is silent as to the precise location of the junction valve.  However, JP ‘748 does show that it is known to include the mixing valve and blower underneath the countertop (see fig. 5). Therefore, it would have been obvious to one having ordinary skill in the art at the time of effective filing to have provided the valve below the countertop so as to conceal the components, while also still allowing for access for maintenance, and preserving limited countertop space. 
JP ‘748 is silent as to the location of the controller. Attention is turned to Chandler which teaches that it is known to include a controller (32) for faucet (14) which has washing, soaping, and drying functions at a location below the counter top (see fig. 2). It would have been obvious to one having ordinary skill in the art at the time of effective filing to have provided the controller of JR ‘748 underneath the countertop in order to allow access for maintenance, concealment, and preservation of limited counter space. 
JP ‘748 is silent as to the controller being configured to adjust the flow rate of the air stream in the on-state between at least a high flow rate and a low flow rate. Attention is turned to Renfrew which teaches a similar hand cleaning apparatus, having a water dispenser and an air blower (abstract). The air blower has a controller and is configured to adjust the flow rate of the air stream between at least a high flow rate and a low flow rate (p. 3, ln. 12-15).  It would have been obvious to one having ordinary skill in the art 
Regarding claims 3 - 5, JP ‘748 as modified  also shows that the user input is received at a user input device (22) which is located on the faucet body. As shown in figures 4 and 6, the user input device is a button (22). JP ‘748 also shows a second input device also comprising a control button (24, 28)(translation: line 69-71, the switches are “pressed” and are therefore considered to be buttons). 
Regarding claim 6, JP ’748 as modified also shows a mixing valve (52) positioned in communication with the water source, wherein the water stream from the water source passes through the mixing valve prior to entering the junction valve via the first inlet. See fig. 6. 
Regarding claim 7, JP ‘748 as modified shows that the faucet outlet can dispense only a single fluid, either the water or air stream at a time (translation: lines 88-90). 
Regarding claim 10, JP ‘748 as modified shows that the air blower (48) includes a heater (50). See also “Warmed” (title) necessitating the involvement of a heater. 
Regarding claim 11, JP ‘748 as modified shows that the faucet body is a primary faucet (see fig. 4). 
Regarding claim 12, JP ‘748 discloses a method of operating a faucet, comprising:  the steps of receiving a user input at a user input device (22/32, or 24/26, or 38/30 or 31), operating a junction valve, the junction valve having an output in fluid communication with a faucet outlet (34) of a faucet (16), and a body having a first inlet translation: lines 88-90), wherein the controller controls the air stream from the junction valve between at least an on-state, whereby a flow rate of the air stream is provided, and an off-state, whereby the air stream is not provided based on an air stream flow rate control (user input at 31)(translation: lines 74-76, 88-90); and delivering fluid from the valve outlet to the faucet outlet via a signal conduit (46)(fig. 6).
JP ‘748 is silent as to the precise location of the junction valve.  However, JP ‘748 does show that it is known to include the mixing valve and blower underneath the countertop (see fig. 5). Therefore, it would have been obvious to one having ordinary skill in the art at the time of effective filing to have provided the valve below the countertop so as to conceal the components, while also still allowing for access for maintenance, and preserving limited countertop space. 
JP ‘748 is silent as to the location of the controller. Attention is turned to Chandler which teaches that it is known to include a controller (32) for faucet (14) which has washing, soaping, and drying functions at a location below the counter top (see fig. 2). It would have been obvious to one having ordinary skill in the art at the time of effective filing to have provided the controller of JR ‘748 underneath the countertop in order to allow access for maintenance, concealment, and preservation of limited counter space. 
JP ‘748 is silent as to the controller being configured to adjust the flow rate of the air stream in the on-state between at least a high flow rate and a low flow rate. Attention is turned to Renfrew which teaches a similar hand cleaning apparatus, having a water dispenser and an air blower (abstract). The air blower has a controller and is configured to adjust the flow rate of the air stream between at least a high flow rate and a low flow rate (p. 3, ln. 12-15).  It would have been obvious to one having ordinary skill in the art at the time of effective filing to have provided the air blower of JP ‘748 with a variable speed such that it is able to adjusted by the controller between high and low flow rates, in order to allow a user to choose an appropriate flow rate and speed, depending on the item that is being dried. 
Regarding claim 15, JP ‘748 as modified shows all of the instant method as discussed above, and further provides the step of receiving a second user input at the user input device, the second user input toggling the valve to select a different fluid from the fluid delivered from the valve outlet to the faucet outlet for subsequent delivery from the valve outlet to the faucet outlet (translation: lines 86-90).  

    PNG
    media_image1.png
    631
    672
    media_image1.png
    Greyscale

Claim 2 is/are rejected under 35 U.S.C. 103 as being unpatentable over JP ‘748, Chandler, and Renfrew, as applied to claim 1, in view of Bayley et al. (US 2013/0086741 hereinafter Bayley). 
Regarding claim 2, JP ‘748 as modified shows all of the instant invention as discussed supra, but does not specify that the air blower is a compressor.  Attention is turned to Bayley which teaches that it is known in the field of hand dryers to use a compressor (para. [0106]). It would have been obvious to use a compressor for the blower of JP ‘748 in order to effectively deliver warmed air to the faucet outlet. An express suggestion to substitute one equivalent component or process for another is not necessary in order to render such substitution obvious see MPEP §2144.06.
Claims 16, 18, 19, 20, and 23 are rejected under 35 U.S.C. 103 as being unpatentable over JP ‘748, Chandler, Renfrew, as applied to claims 1 and 12, in view of Muderlak et al. (US 2014/0259735 hereinafter Murderlak). 
Regarding claim 16, JP ‘748 discloses a device for a faucet comprising, an air blower (48) including an outlet (from 50) a junction valve (66, 62, 64, 68) having a body (note that the collection of 66, 62, 64, 68 constitutes a body once assembled) including a first inlet connected to a water source (via 52), a second inlet connected to the air blower outlet, a valve outlet connected to a faucet outlet (34) of a faucet body (14) (see annotated figure above) via a single conduit (46) through the body of the faucet; and a controller connected to the junction valve  (translation: lines 88-90), wherein the controller is configured to control the junction valve so that at least one of the air stream or water stream is provided from the valve outlet to the faucet outlet based on user input received by the controller (translation: lines 88-90), and wherein the controller is further configured to control the air stream from the junction valve between at least an on-state, whereby a flow rate of the air stream is provided, and an off-state, whereby the air stream is not provided based on an air stream flow rate control (user input to 31)(translation: lines 74-76, 88-90).
JP ‘748 is silent as to the precise location of the junction valve.  However, JP ‘748 does show that it is known to include the mixing valve and blower underneath the countertop (see fig. 5). Therefore, it would have been obvious to one having ordinary skill in the art at the time of effective filing to have provided the valve below the countertop so as to conceal the components, while also still allowing for access for maintenance, and preserving limited countertop space. 
JP ‘748 is silent as to the location of the controller. Attention is turned to Chandler which teaches that it is known to include a controller (32) for faucet (14) which has washing, soaping, and drying functions at a location below the counter top (see fig. 2). It would have been obvious to one having ordinary skill in the art at the time of effective filing to have provided the controller of JR ‘748 underneath the countertop in order to allow access for maintenance, concealment, and preservation of limited counter space. 
JP ‘748 is silent as to the controller being configured to adjust the flow rate of the air stream in the on-state between at least a high flow rate and a low flow rate. Attention is turned to Renfrew which teaches a similar hand cleaning apparatus, having a water dispenser and an air blower (abstract). The air blower has a controller and is configured to adjust the flow rate of the air stream between at least a high flow rate and a low flow rate (p. 3, ln. 12-15).  It would have been obvious to one having ordinary skill in the art at the time of effective filing to have provided the air blower of JP ‘748 with a variable speed such that it is able to adjusted by the controller between high and low flow rates, in order to allow a user to choose an appropriate flow rate and speed, depending on the item that is being dried. 
JP ‘748 does not disclose that the blower and valve and controller are in a retrofit kit.  Attention is turned to Muderlak, which teaches that it is known to retrofit a sink and faucet with an air blower for hand drying purposes (para. [0012], [0051], figures 12-13, and thus being arranged in a kit before installation).  It would have been obvious to one having ordinary skill in the art at the time of effective filing to have provided the blower, controller, and valve of JP ‘748 in a retrofit kit so that a user can convert their existing faucet to have hand drying functionality. 
Regarding claim 18, JP ‘748 as modified shows all of the instant invention as discussed above, including that “signals” (translation: line 88) are communicated from the user input device (buttons 22, 32) to the controller, but is silent as to a signal line.  Muderlak teaches that it is known to use a signal line (78) to electrically communicate between components in a sink/dryer installation (para. [0052]), those signals being indicative of whether or not the sink is being used or the hand dryer is being used.  Thus, it would have been obvious to one having ordinary skill in the art at the time of effective filing to have used a wired connection/signal line electrically connected between the user inputs and the controller so that instructions from the user are input to the controller reliably. 
Regarding claim 19, JP ‘748 as modified shows that, as shown in in figure 6, the first inlet is adapted to be connected to an output of a mixing valve (52) of the faucet (see annotated figure above). 
Regarding claim 20, JP ‘748 as modified shows that the controller is configured to control the valve such that the valve outlet can only dispense a single fluid at a time (translation: lines 88-90).
Regarding claim 23, JP ‘748 as modified also shows that the faucet body (14) comprises a detachable faucet head (20)(translation: lines 39-41) and the user input is received at a user input device (22) which is separate from the detachable faucet head (see fig. 4, 22 is not located on the faucet head).
Claim 17 is rejected under 35 U.S.C. 103 as being unpatentable over JP ‘748, Chandler, Renfrew, and Murderlak, as applied to claim 16, in view of Bayley. 
Regarding claim 17, JP ‘748 as modified shows all of the instant invention as discussed supra, but does not specify that the air blower is a compressor.  Attention is turned to Bayley which teaches that it is known in the field of hand dryers to use a compressor (para. [0106]). It would have bene obvious to use a compressor for the blower of JP ‘748 in order to effectively deliver warmed air to the faucet outlet. An express suggestion to substitute one equivalent component or process for another is not necessary in order to render such substitution obvious see MPEP §2144.06.
Claims 21 and 22 are rejected under 35 U.S.C. 103 as being unpatentable over JP ‘748, Chandler, and Renfrew, as applied to claim 1, in view of Schreck (DE 19927230 C2). 
 Regarding claim 21, JP ‘748 as modified also shows that the faucet body (14) comprises a detachable faucet head (20)(translation: lines 39-41) and further shows that there is a user input device (32) which controls water flow through the faucet. However, JP ‘748 does not specify that the user input device on the faucet head is what receives the user input for the controller to control the water or air flow.  Attention is turned to Schreck, which teaches a similar faucet (1) having multiple fluid outputs (water, soap, air, etc.)(para. [0001]) and which has a user input device (5) located at the faucet head (attached to the distal end of 1, fig. 1) which controls the flow and/or temperature of water (para. [0017], [0030]).  It would have been obvious to one having ordinary skill in the art at the time of effective filing to have linked the user input device on the detachable faucet head of JP ‘748 to its control architecture for the purpose of having an additional place to control the flow or temperature of the water in order to enhance the functionality and convenience of the device. 
Regarding claim 22, JP ‘748 as modified shows all of the instant invention as discussed above, but does not show that the detachable faucet head includes the air stream flow rate control.  JP ‘748 instead shows it on the base. Attention is again turned to Schreck which teaches a multifunctional faucet (para. [0001]), which has multiple modes, including faucet, soap dispenser, and hand dryer (para. [0002]). Schreck further provides a user input device (5) located on the head of the faucet (fig. 1) which enables a user to select between fluid outputs based on where a user places their hands (para. [0008]-[0010]) and also flow and temperature control of that fluid output (para. [0017]). Therefore, it would have been obvious to one having ordinary skill in the art at the time of effective filing to have provided the air stream flow control device of JP ‘748 on the faucet head so that a user does not have to reach to the base to activate the air drying function, thereby enhancing convenience.
Claim 24 is rejected under 35 U.S.C. 103 as being unpatentable over JP ‘748, Chandler, Renfrew, and Murderlak, as applied to claim 16, in view of Schreck.  
Regarding claim 24, JP ‘748 as modified shows all of the instant invention as discussed above, and further shows that the detachable faucet head (20) has a second user input device (32), but does not specify that the device controls an output of the air stream and the water stream.  Attention is turned to  Schreck, which teaches a multifunctional faucet (para. [0001]), which has multiple modes, including faucet, soap dispenser, and hand dryer (para. [0002]). Schreck further provides a user input device (5) located on the head of the faucet (fig. 1) which enables a user to select between fluid outputs, such as between water and air, based on where a user places their hands (para. [0008]-[0010]) and also flow and temperature control of that fluid output (para. [0017]). Therefore, it would have been obvious to one having ordinary skill in the art at the time of effective filing to have provided a user input device which controls both water flow and air flow to the faucet head so that a user does not have to reach to the base to toggle between modes, thereby enhancing convenience. 
Response to Arguments
Applicant’s arguments have been fully considered, but they are moot since Renfrew is being used to teach that which is lacking in JP ‘478.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ERIN L DEERY whose telephone number is (571)270-1928. The examiner can normally be reached Mon - Thur, 7:30am - 4:30pm; Fri 8:00am-12:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, David Angwin can be reached on (571) 270-3735. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ERIN DEERY/Primary Examiner, Art Unit 3754